Citation Nr: 1401427	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of malaria, to include psoriasis and psoriatic arthritis, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to September 1969, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to the benefit currently sought on appeal.

Although the issue on appeal from the RO was stated as "service connection for malaria with residual psoriatic arthritis," the Veteran is currently being treated for psoriasis in addition to the psoriatic arthritis, so the issue has been restated as above.  Further, during a hearing in front of a Decision Review Officer in March 2009, the Veteran requested presumptive service connection be considered based on exposure to herbicides during his service in Vietnam.   


FINDINGS OF FACT

1.  The Veteran had combat service in the Republic of Vietnam from December 1967 through December 1968 and is presumed to have been exposed to herbicides. 

2.  The weight of the competent evidence establishes that it is less likely than not that the Veteran's psoriasis and psoriatic arthritis are related service.


CONCLUSION OF LAW

The criteria for service connection for the residuals of malaria, to include psoriasis and psoriatic arthritis, including as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2012); 38 C.F.R. §§ 3.303, 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, including medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must also address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
VA's duty to notify was satisfied by way of a letter sent to the Veteran in March 2008, prior to the rating decision in July 2008.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1692 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The Board finds that the notice requirements pertinent to the issues on appeal have been met. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
All available service treatment records have been associated with the claims file and the RO assisted the Veteran in obtaining post-service treatment records and any indicated available private treatment medical records.  Moreover, the Veteran has been afforded VA examinations in April 2009 and June 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient.  Therefore, the Board concludes that VA has complied with its duty to assist the Veteran.
 
Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).



Service Connection

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) (2013).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2012).  




Analysis

The Veteran argues that his psoriasis and psoriatic arthritis are related to the anti-malarial medications he took while in service and shortly thereafter.  

During a hearing in front of a Decision Review Officer in March 2009, the Veteran stated he would also like to pursue presumptive service connection based on herbicide exposure.  The Board notes that the Veteran had combat service in Vietnam according to his service personnel records from December 1967 through December 1968 and therefore his exposure to herbicides, including Agent Orange, is presumed.  Under 38 C.F.R. § 3.309(e), psoriasis and psoriatic arthritis are not disabilities for which presumptive service connection would be available.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 2007).  As such, entitlement to service connection for psoriasis and psoriatic arthritis is not warranted on a presumptive basis pursuant to exposure to herbicides in the Republic of Vietnam.

However, as noted above, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1042; Ramey, 9 Vet. App. at 44.

VA has obtained and the Veteran has provided extensive evidence of his current treatment for psoriasis and psoriatic arthritis.  Accordingly, Shedden element (1), current disability, has been met. 

The Veteran's service treatment records are absent for treatment of malaria.  However, as a combat medic, the Board acknowledges that the Veteran's medical records may be incomplete.  Additionally, the Veteran submitted MACV Form 270R, titled "Malaria Debriefing" which outlines the medications the Veteran was directed to continue after his departure from Vietnam.  These medications include chloroquine and Primaquine.  The Board finds that this is evidence of an in-service event, or Shedden element (2).    

Turning to the crucial element (3) of Shedden, the Board finds that the weight of the evidence is against the finding that the Veteran's psoriasis and psoriatic arthritis are connected to active service.  

The Veteran submitted a note from his private physician dated in November 2007 indicating that "malaria drugs may cause or aggravate Psoriasis in a small percentage of people."  

During his VA examination in June 2009, the Veteran notified the examiner that he took anti-malarial medications until June 1969.  He also stated that he "developed psoriasis in 1970 and then he developed psoriatic involvement of his joints in 1977."  The examiner noted the Veteran's psoriatic plaques and arthritic changes.  Ultimately, the examiner determined that it was "less likely than not that the anti-malarial drugs [were] the cause of his psoriasis and its subsequent complicating psoriatic arthritis."  The rationale was that the literature showing that psoriasis lesions can be caused by anti-malarial drugs "on rare occasion" also notes that "when the medication is discontinued, the psoriasis goes away."  The examiner further pointed to the fact that the Veteran's psoriasis was diagnosed "almost a year after the malarial drugs were discontinued and his arthritis was diagnosed in 1977."  

While the Board acknowledges that anti-malarial medications can cause or aggravate psoriasis in a "small percentage of people" as stated by the Veteran's private physician, the VA examiner provided a more thorough, probative opinion based on medical literature.  Particularly, the private physician did not offer any evidence to rebut the notation that psoriasis symptoms typically end "when the medication is discontinued."  Additionally, the private physician offered only a general statement regarding anti-malarial medications but did not offer an opinion specific to the Veteran like that of the VA examiner.  Accordingly, the Board places more weight on the opinion of the VA examiner.    

The Veteran has argued that his family does not have a history of psoriasis and that "something's triggered that gene, whether it's the malaria or it could be the orange product..."  The Board acknowledges that the Veteran is competent to testify as to periods that he experienced the symptoms of psoriasis and psoriatic arthritis, Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 131, 1316 (Fed. Cir. 2009). (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, statements that his psoriasis and psoriatic arthritis are etiologically related to his anti-malarial medication is unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide a competent opinion on etiology.  Accordingly, his statements are entitled to limited or no probative value in this regard.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine, but finds it inapplicable because the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b).



ORDER

Service connection for the residuals of malaria, to include psoriasis and psoriatic arthritis is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


